                                                                                        E-FILED
                                                         Thursday, 16 January, 2020 03:50:03 PM
                                                                   Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )       Case No. 19-30053
                                              )
PETE GREEN,                                   )
                                              )
      Defendant.                              )

                                    OPINION

RICHARD MILLS, United States District Judge:

      Defendant Pete Green filed a Motion to Dismiss Indictment based on no

probable cause to arrest.

      United States Magistrate Judge Tom Schanzle-Haskins has entered a Report

and Recommendation, wherein he recommends that the motion be denied.

      Pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72(b)(2)

and Local Rule 72.2, the Defendant has filed objections to the magistrate judge’s

Report and Recommendation.

                                         I.

      On October 2, 2019, Defendant Pete Green was indicted for distribution of

heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) (Count One); possession
                                         1
with intent to distribute a fentanyl analog, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B) (Count Two); possession with intent to distribute cocaine base (crack), in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) (Count Three); possession of a

firearm in furtherance of drug trafficking, in violation of 18 U.S.C. §§

924(c)(1)(A)(i), (c)(1)(B)(i), and (c)(1)(A)(iii) (Count Four); felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count Five); Forfeiture Allegations;

and Special Findings in connection with Count Two, pursuant to 21 U.S.C. § 851,

that Defendant was convicted of murder in Cook County, Illinois, Circuit Court Case

No. 1996CR2614402.

      The Defendant claims the Affidavit in Support of the Arrest Warrant was

insufficient to establish probable cause. He states that the confidential source (“CS”)

did not testify or appear before the issuing judge for the search warrant. The

Defendant acknowledges that the CS has previously provided reliable and accurate

information related to drug trafficking in the Springfield, Illinois area. However, he

states that no further information or details are given. It is not stated whether any

prosecutions resulted and, if so, the result of those prosecutions. Accordingly, the

Defendant contends that the Affidavit was insufficient, and the Indictment should be

dismissed.

      Regarding the Affidavit, the magistrate judge found as follows:



                                          2
      1. The CS provided valuable information in the past.

      2. The CS told law enforcement officials that a person named “Paris”

provided the CS with 35 grams of heroin. The CS provided law enforcement

officials with the 35 grams of heroin.

      3. The CS made recorded telephone calls with “Paris” which established the

following:

      • “Paris” instructed the CS to sell 18 grams of the heroin for $1,500.00;

      • CS told “Paris” that he had $1,900.00 in proceeds from the sale of some of

         the heroin; and

      • “Paris” and CS arranged for a meeting so that CS could give “Paris”

         $1,900.00 that the CS told “Paris” was proceeds from the sale of the heroin.

      4. The CS and the CS’s vehicle were searched and clear of contraband. CS’s

vehicle was equipped with audio and video recording equipment. CS was given the

$1,900.00 to pay “Paris” and drove under law enforcement surveillance to the

designated location to meet “Paris.”

      5. Green showed up at the designated location at the agreed upon time with

the backpack, put the backpack into the trunk of CS’s vehicle, got into CS’s vehicle,

and accepted the $1,900.00 in supposed proceeds from the heroin sale.


                                         3
      6. CS and Green had a conversation about heroin while in CS’s vehicle.

      7. The K9 alerted on the trunk of CS’s vehicle indicating the presence of

illegal drugs.

      8. The subsequent search showed that the backpack contained heroin, crack

cocaine, a pistol, and a digital scale.

      9. Green was a convicted felon.

Doc. No. 17, at 9-10.

      The magistrate judge considered this information and found it was sufficient

to demonstrate to a prudent person that criminal conduct has occurred. Moreover,

given that Defendant showed up at the designated time and place and accepted the

payment of $1,900.00, there was a high probability that the Defendant is the drug

dealer known to the CS as “Paris.” The magistrate judge further found the fact that

the probable drug dealer put the backpack into the trunk of the CS’s vehicle and the

subsequent search showed the backpack contained drugs and a weapon would

demonstrate to a prudent person that Green was engaging in criminal conduct

involving illegal drug trafficking, possession of a weapon by a felon and possession

of a weapon in furtherance of drug trafficking. Accordingly, the magistrate judge

determined that the Affidavit established probable cause to arrest the Defendant.



                                          4
      In his Objection, the Defendant claims the Affidavit is not credible due to the

following factors:

      1. The CS did not testify before the judge;

      2. The police did not corroborate prior to the CS’s statements;

      3. It is unknown whether the knowledge of the Informant is first-hand

information and should have been disclosed;

      4. The amount of detail was insufficient;

      5. Financial motives and payment were not disclosed; and

      6. The specifics of the criminal history of the CS were not disclosed.

Doc. No. 18, at 2.

                                         II.

      As the magistrate judge found, the cases relied on by the Defendant are not

similar to the facts in this case. In United States v. Bell, 585 F.3d 1045 (7th Cir.

2009), the Seventh Circuit noted that the confidential informant stated he had seen

cocaine and a large sum of cash on a table in the defendant’s living room and

described the location of the apartment. See id. at 1048. He also stated he had seen

crack cocaine and a handgun underneath the couch on previous occasions. See id.

The Seventh Circuit observed that the affidavit did not say whether the confidential

informant had provided information to law enforcement in the past. See id. at 1050.
                                         5
The affidavit also did not describe the nature of the informant’s relationship with the

defendant. See id. The affidavit did not specify how much crack cocaine was in the

defendant’s apartment. See id. There also is no indication of when the confidential

informant previously saw crack cocaine and a firearm at the apartment. See id. The

Seventh Circuit further found that the officer’s “corroborative evidence was limited

to a criminal record check and conclusory statements from even more questionable

informants.” Id. at 1051. Upon considering the totality of circumstances, the

Seventh Circuit found that the affidavit did not establish probable cause to search

the defendant’s apartment. See id.

      In United States v. Glover, 755 F.3d 811 (7th Cir. 2014), the Seventh Circuit

noted that certain relevant and damaging information about the informant’s

credibility—his criminal activity while serving as an informant, gang activity,

previous use of aliases to deceive police and expectation of payment—undermined

the informant’s credibility and the probable cause determination. See id. at 817-18.

The court stated that “omission of an informant’s criminal background and financial

motive is not necessarily essential to the probable cause determination . . . in the

context of a detailed affidavit that had been extensively corroborated.” Id. at 818.

      The magistrate judge determined that the facts in this case are not like to those

in Bell or Glover. The Affidavit in Support of Arrest provided that that the CS

cooperated with law enforcement for financial gain and had prior convictions for
                                          6
larceny, forgery, fraudulent activity and obstructing.         Moreover, the CS had

previously provided information that has proven accurate to law enforcement

relating to drug trafficking activity in the Springfield, Illinois area.

      Additionally, the CS accurately described the amount of heroin provided by

“Paris.” The audio and visual recordings and the personal observations of law

enforcement established that Defendant showed up at the agreed upon location to

collect the $1,900.00 for the heroin sold. The Defendant and CS discussed heroin

and the Defendant accepted the $1,900.00 payment. This provided probable cause

to believe the Defendant was “Paris” and had supplied the CS with heroin for

distribution. The officers personally saw the Defendant place the backpack in the

trunk of the CS’s vehicle. The K9 alerted on the trunk of the CS’s vehicle indicating

the presence of illegal drugs.

      Given the extensive amount of corroboration and based on the totality of

circumstances, the Court finds that the Affidavit was credible and provided probable

cause to arrest the Defendant.       Accordingly, there is no basis to dismiss the

Indictment.

      Ergo, pursuant to 28 U.S.C. § 636(b)(1)(C), the Court hereby ADOPTS and

ACCEPTS the Report and Recommendation of United States Magistrate Judge Tom

Schanzle-Haskins [d/e 17].


                                            7
      The Defendant’s Motion to Dismiss Indictment based on no probable cause

to arrest [d/e 13] is DENIED.

ENTER: January 16, 2020

      FOR THE COURT:
                                               /s/ Richard Mills
                                               Richard Mills
                                               United States District Judge




                                      8
